responded to this court's notices. Accordingly, cause appearing, this
                 appeal is dismissed.'
                             It is so ORDERED.



                                                    Parraguirre


                                                                           ,   J.
                                                    Douglas


                                                                               J.
                                                    Cherry


                 cc:   Eighth Judicial District Court Dept. 20
                       Mark R. Smith
                       Holland & Hart LLP/Las Vegas
                       Eighth District Court Clerk




                       "In light of this disposition, respondent's unopposed motion to
                 dismiss this appeal filed November 24, 2014, is denied as moot.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e